Broyles, O. J.
The accused was convicted of being in an intoxicated condition upon a public highway. The evidence failed to show that his intoxication “was then and there made manifest by boisterous and by indecent condition and acting,' and by the use of vulgar, profane and unbecoming- language, and loud and violent discourse,” as charged in the indictment. The verdict of guilty, therefore, was unauthorized and the court erred in refusing the grant of a new trial.

Judgment reversed.


Luke and Bloodnoorth, JJ., concur.

J. M. Bellah, for plaintiff in error,
cited :• 13 Ga. App. 71; 25 Ga. App. 425.
JS. 8. Taylor, solicitor-general, contra.